THE transcript states that Mrs. Wallace, as the widow of E. B. Wallace, deceased, filed a claim for 150 dollars of the personal estate of the deceased. Judgment against Foley, administrator of said estate, for said amount of said estate.
The administrator does not appear to have had any *175notice, actual or constructive, of the filing of this claim. The proceeding, for aught shown by the entirely ex parte by the claimant. transcript, was
H. Newcomb, for the plaintiff.
J. G. Marshall, for the defendant.
The judgment is reversed with costs, ed, &c. Costs here. Cause remand-